Mr. Justice Craig delivered the opinion of the Court: This was an action brought by Hannah Hansen, against the Supreme Lodge Knights of Honor, upon the following certificate executed by the defendant at Wooster, Ohio, on the 11th day of July, 1881: “The Supreme Lodge Knights of Honor issues this certificate to Gilbert Hansen, a member of Wicker Park Lodge No. 1967, located at Chicago, Hlinois, upon evidence received from said lodge that he has lawfully received the degree of manhood, and is a contributor to the widows and orphans’ benefit fund of this order; and upon condition that the statements made by said member in his petition for membership, and the statements made by him to the medical examiner, be made a part of this contract, and upon condition that said member complies with the laws, rules and regulations now governing this order or that may hereafter be enacted for its government, and is in good standing at the time of his death, the said supreme lodge hereby agrees to pay out of the widows and orphans’ benefit fund, to his wife, Hannah Hansen, the sum of two thousand dollars, in accordance with and under the laws governing this order, upon satisfactory evidence of the death of said member, and the surrender of this certificate: Provided, that this certificate shall not have been surrendered .by said member or canceled at his request, and another certificate have been issued in accordance with the laws of this order.” To the declaration the defendant pleaded the general issue, and that Gilbert Hansen was not in good standing at the time of his death. Upon the issues presented a trial was had, resulting in a judgment in favor of the defendant, which, on appeal, was affirmed in the Appellate Court, Gilbert Hansen died in May, 1886. The organization of which he was a member consists of a supreme lodge, grand lodges and subordinate lodges. The laws of the order provide for making assessments on members for the maintenance of the benefit fund, and for notice of such assessment from the supreme lodge to the grand lodge, and from the grand lodge to the subordinate lodges, and from the latter to the respective members. On the 26th day of January, 1886, an assessment, No. 175, was levied by the defendant upon the members, as required by the laws of the order, and under the laws the time for payment expired on the 25th day of February. The subordinate lodge of which Hansen was a member sent to Gilbert Hansen’s address a notice of assessment No. 175, which was received by him on or about January 26, 1886. The notice was substantially as follows: “January 26, 1886. “Dear Sir and Bro.—Assessment No. 175, amounting to $...................., is now due, and must be paid within thirty days from this date. (Seal.) -..........................................................Reporter.” This notice was admitted in evidence against the objection, of the plaintiff, and it is claimed that the ruling of the court was erroneous. It is not controverted that the notice was enclosed in an envelope directed to Gilbert Hansen at his residence, and received by him, but the notice was objected to on the trial because it was not directed to Gilbert Hansen, and was not signed by the reporter of Wicker Park Lodge. The laws of the order do not prescribe any form of notice to be given. They merely provide that each member shall be at once notified, by the reporter of his lodge, of said assessment, and that the notice shall be in proper form, and official. We do not regard either of .the objections to the notice well taken. When Hansen received the notice, enclosed in an envelope addressed to him by name, he was as fully apprised that the, notice was intended for him as if his name had been written, on the notice itself. The seal of the lodge was affixed to the notice, and the absence of the reporter’s signature to the notice was not a substantial defect. It purported to be issued by the reporter, under the official seal of the lodge, and as the laws did not require his signature, its omission could not mislead -any one. Indeed, it is nowhere claimed that Hansen was misled, or that he was not apprised by the notice that it was his duty to pay an assessment of one dollar within a given time. A notice of this character was before the Supreme Court "of Massachusetts in Karcher v. Supreme Lodge Knights of Honor, 137 Mass. 368, where the seal was omitted, and in passing upon the sufficiency of the notice the court said: “There is no evidence that Karcher was misled by the notice, or that it was not in all respects as effectual in giving him information as if it had contained an actual impression of the seal of the lodge. So far as appears, this defect in the notice, if it was a defect, was immaterial.” What is said in the case cited applies here. But if the notice was defective in the respect mentioned, Hansen might waive the defect, and if he did so, no objection ■can now be interposed by plaintiff to the form of the notice. The record of the lodge showed that Hansen was suspended ■on February 25,1886, and for the purpose of proving a waiver the defendant put in evidence a petition executed by Hansen, dated March 23,1886, which he presented to the lodge on the day of its date, and asked to be re-instated. In the petition Hansen recited that he -had been suspended for non-payment of assessment No. 175, and requested to be re-instated under section 3 of article 7 of the subordinate lodge constitution. In the application for a re-instatement no objection was made to the notice or any of the proceedings which led to the suspension, and in the absence of objection to the notice when Hansen had an opportunity to make an objection, if any existed, it will be presumed that all objection was waived. But it is insisted that the court erred in admitting the petition in evidence as against the plaintiff, who was a beneficiary, to recover the amount of the policy. At the time the petition was presented the plaintiff had no valid interest in the policy. It belonged to Hansen and was under his exclusive control. Under the rules and regulations of the lodge he had the right to change the beneficiary at pleasure. Moreover, the plaintiff’s rights as a beneficiary depended entirely upon Hansen’s membership in the lodge, and the question of membership was one* resting exclusively between Hansen and the lodge. He. could withdraw from the lodge when he saw proper. He could keep his assessments paid up or not, as he chode. He could ask for a re-instatement or could exercise the right of appeal from an order of the lodge, if he desired. Any or all of these things he was at liberty to do without consulting his beneficiary. If, therefore, Hansen could withdraw from the lodge, and thus defeat all rights his wife might have in the policy, or refuse to pay assessments and forfeit his membership, which would result the same way to her, it is plain he had the right to waive an informality in the notice of an assessment. As has been observed, Hansen failed to pay the assessment, and died May 9, 1886. The law of the order which controls-where a member has failed to pay an assessment, provides: “Each member shall pay the amount due within thirty days from the date of such notice, failing which he shall stand suspended, and shall not be entitled to the benefits of the widows and orphans’ benefit fund until he has been duly re-instated in his subordinate lodge, in accordance with the laws of the order.” Under this law of the order, Hansen, on account of his failure to pay assessment No. 115, became and was suspended. His failure avoided the certificate, as he was not in good standing, but stood suspended. By the terms, therefore, of the certificate upon which the action was brought, plaintiff could not recover. But it is contended that Hansen, when notified to pay the assessment, was sick, and under the laws of the order he was entitled to sick benefits, which amounted to the sum of $25, as shown by the books of Wicker Park Lodge, and that the lodge was bound to apply so much of such benefits as might-be required to liquidate the assessment, and that the court erred in refusing to allow evidence offered to sustain this position. In passing upon this question the Appellate Court said: “The order has two sets of laws or constitutions, which latter term is applied in the printed pamphlet containing them: First, the constitution which governs the supreme lodge and provides for instituting grand and subordinate lodges defines their powers. This constitution provides for the widows and orphans’ benefit fund, fixes amount of assessments according to age of member, prescribes the notice, and declares the suspension for non-payment. Second, the constitution governing subordinate lodges, article 7 of which provides that each member of such lodge shall pay, as dues, such sum as shall be prescribed by the by-laws, provides for suspension for failure to pay dues or fines, and for re-instatement of member suspended. Section 4 of said article relates to sick benefits, and provides that the subordinate lodge may pay sick benefits, may regulate by by-law the amount thereof, and declares ‘any member who may be taken sick or become disabled while in arrears to this lodge for dues or fines, can not, by paying the same, become a beneficiary or receive benefits during said sickness or disability, nor can a member who is beneficiary and receiving benefits, become in arrears so as to debar him from them, the dictator being authorized to pay the financial reporter, from the amount drawn from his weekly benefits, a sum sufficient to prevent his becoming in arrears.’ This has manifest reference to the dues that may become payable to the subordinate lodge. The word ‘arrears’is nowhere in the laws of the order applied to unpaid assessments. A member is never referred to as being in ‘arrears’ on assessments. A member must pay his assessment within thirty days from the date of notice, ‘failing which he shall stand suspended.’ But ‘any member who may become in arrears for dues or fines shall not vote or hold office, or be entitled to benefits, though Ms assessments may have been all promptly paid, and when .six months in arrears for dues or fines he shall stand suspended,’ though he owes nothing on assessments. * * * “Dues and fines and sick benefits are matters within the •control of the subordinate lodge, and a member beneficiary that is .entitled to sick benefits is not to become in arrears for dues and fines while receiving them. Such dues and fines, if ■any accrue during such period, are to be deducted from the amount of his sick benefit. The arrears that are to be prevented by such deductions are not ‘arrears’ for assessments, for no such arrears are known to the law of the order, and the dictator has no authority to pay anything which, if not paid, would not put the member in arrears. The widows and orphans’ benefit fund and the sick benefit fund are entirely separate,—not blended with or dependent upon each other,—and a member, while drawing sick benefits, in full accordance with the laws governing that fund, may be cut off from his rights in the order by a suspension for failure to pay an assessment. “ This view of the laws of this order has, been taken in two cases, each decided by a circuit judge of the United States court, Hawkshaw v. Supreme L. K. of H. 29 Fed. Rep. 770, and Eaton v. Same, 22 C. L. J. 560. It is claimed, however, that the opinions were mere obiter, as the question was not in either ease. However that may be, the views announced by the learned judges are sound, and we cite the cases with approval, though without relying on them we should come to the same conclusion which they reached.” We think' the Appellate Court placed the correct construction on the laws of the lodge, and upon the grounds stated by the court the offered evidence of the plaintiff was properly excluded. As the plaintiff was not entitled to recover on the certificate upon which the action was brought, the court properly instructed the jury to find the issues for the defendant. The judgment of the Appellate Court will be affirmed. Judgment affirmed.